DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant has filed numerous IDS with 6000+ documents (including an extreme number of office actions (restrictions, allowances, final office actions, non-final office actions, provisional searches)); Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. It is recommended that all non-relevant documents be excluded, as a matter of adhering to the goals of compact prosecution. See MPEP 609.05(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0015294 to Wang.
Claim 1: Wang discloses a gas-phase method comprising the steps of: placing a substrate (“workpiece”) on a surface of a susceptor assembly (10a/20a, Fig. 2) comprising a susceptor first section (10a [wafer chuck]) and a susceptor second section (20a [heater block], para. [0037]); exposing the substrate (“workpiece”) to a first process (“high temperature processing” para. [0037]) when the susceptor first section (10a) is in a first position and at a first susceptor temperature (para. [0049], para. [0037] where wafer is ready for high temperature, 10a is positioned to directly contact 20a); moving the susceptor first section (10a) relative to the susceptor second section (20a) to a second position (para. [0038] 20a is removed from 10a, and it is taught that 10a can instead be moved away, para. [0034]); and exposing the substrate to a second process at a second susceptor temperature (para. [0055]).
Claim 2: Wang discloses wherein the second susceptor temperature (para. [0055]) is lower than the first susceptor temperature (para. [0049]).
Claim 3: Wang discloses wherein the first susceptor temperature (para. [0049]) is between about 200 °C and about 600 °C (para. [0049] where 200-250ºC is within the claimed range).
Claim 4: Wang discloses wherein the second susceptor temperature (para. [0055]) is between about 10 °C and about 200 °C (para. [0055] where 50-80ºC is within the claimed range).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1-4 above, and further in view of US 6716287 to Santiago.
Claim 5: Wang does not disclose wherein a gas conductance to a vacuum source is greater when the susceptor first section is in a first position relative to when the susceptor first section is in a second position.
Santiago teaches a gas conductance to a vacuum source (164 [pumping system], Fig. 1) is greater when the susceptor first section (138 [substrate support assembly]) is in a first position (away from 400) relative to when the susceptor first section (138) is in a second position (contacting 400 [component]), for the purpose of improving gas flow within the processing chamber (col. 5, lines 5-45). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate positioning variation to change gas conductance as taught by Santiago with motivation to improve gas flow within the processing chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0238523 discloses two susceptor configuration which move relative to one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718